—In an action, inter alia, to recover damages for personal injuries, etc., the plaintiff appeals from an order of the Supreme Court, Nassau County (Warshawsky, J.), dated May 10, 2002, which granted the defendants’ separate motions for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs.
The plaintiffs husband (hereinafter the decedent) allegedly began consuming a nutritional supplement (hereinafter the product) several months before he died of hypercalcemia. The plaintiff subsequently commenced this action against Peter F. Walsh, the chiropractor who recommended the product to the decedent, and Body Wise International, Inc., the company that distributed it, alleging that the vitamin D and calcium contained in the product caused the decedent’s death. The Supreme Court granted summary judgment dismissing the complaint. We affirm.
The defendants submitted evidence establishing, inter alia, that the product contained reasonable and safe amounts of vitamin D and calcium, and that the product was not the proximate cause of the decedent’s death. In opposition, the plaintiff submitted a vague and conclusory expert affidavit that failed to raise a triable issue of fact regarding causation. Accordingly, the Supreme Court properly granted summary judg*448ment to the defendants (see Lasky v Ford, 194 AD2d 978 [1993]).
The plaintiffs remaining contentions are without merit. Ritter, J.P., S. Miller, Goldstein and H. Miller, JJ., concur.